DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the combined teachings of Sacha et al and Kofod-Hansen et al fail to disclose measuring a first transfer function of an acoustic feedback path between the speaker and the microphone in response to the emitted acoustic signal, when the active vent is expected to be in the open state; measuring a second transfer function of the acoustic feedback path between the speaker and the microphone in response to the emitted acoustic signal, when the active vent is expected to be in the closed state; and determining a status of the active vent based at least on the first and second measured transfer functions, the examiner disagrees. The Kofod-Hansen et al teaches the concept of determining whether the hearing aid is placed in or at the ear of a user by estimating the transfer function of an acoustic feedback path from the loudspeaker to the microphone through a vent, whereby the transfer function will typically be different when the hearing aid (including the vent) is placed in or at the an ear of the user and when it is out of the ear, wherein when the hearing aid is in or at the ear of the user or out of the ear, the vent is impacted by either being more obstructed or less obstructed which implies being more open or being more closed (Kofod-Hansen et al, para 0197: there transfer functions are deemed to be determined in the normal state and can be stored in a memory as emphasized in para 0096 where feedback path gains are stored in memory).
	With regards to applicant’s argument that the determination of the status of the vent is determined based on two transfer functions at the same timepoint, to which the examiner maintains. The Kofod-Hansen et al reference teaches where the determined gain of a feedback path is higher than a reference gain value to determine when the hearing aid is worn or not worn (open vent or closed vent), where the reference gain represents a state of fluctuation between a open and closed vent state and also the gains are affiliated with the respective transfer functions (Kofod-Hansen et al, para 0197: there transfer functions are deemed to be determined in the normal state and can be stored in a memory as emphasized in para 0096 where feedback path gains are stored in memory). Therefore the Kofod-Hansen et al reference is looked upon to determine the worn or not worn (open or closed vent) state of its hearing aid based on comparison of at least two transfer functions(determined transfer function and a reference transfer function) at a timepoint.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 & 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sacha et al, US Patent Pub. 20140169603 A1, in view of Kofod-Hansen et al, US Patent Pub. 20140321682 A1. (The Sacha et al and Kofod-Hansen et al references are cited in IDS filed 8/10/2021)
Re Claim 1, Sacha et al discloses a method performed by a hearing device (fig. 1; abstract: hearing assistance device), the hearing device comprising a first housing configured for placement in an ear canal of a user (para 0004: disposed in the ear canal), a microphone (fig. 1; wherein the hearing aid device of fig. 1 includes microphones 102, 103; para 0025), a speaker (fig. 1: receiver/speaker 128; para 0025), and a first control system configured to control an active vent to place the vent in an open state or a closed state (fig. 1: is the detailed embodiment of the hearing aid device; para 0030: wherein the control signals from the processor 120 acts as an enabling system to enable the opening and closing of the vent via a valve; whereby a vent typically includes a vent canal with there being a proximal end and a distal end from which air flows through), the active vent comprising a vent canal and a valve member configured to block the vent canal when the active vent is in the closed state (fig. 1: is the detailed embodiment of the hearing aid device; para 0030: wherein the control signals from the processor 120 acts as an enabling system to enable the opening and closing of the vent via a valve; whereby a vent typically includes a vent canal with there being a proximal end and a distal end from which air flows through), and to allow passage of air through the vent canal when the active vent is in the open state (fig. 1: is the detailed embodiment of the hearing aid device; para 0030: wherein the control signals from the processor 120 acts as an enabling system to enable the opening and closing of the vent via a valve; whereby a vent typically includes a vent canal with there being a proximal end and a distal end from which air flows through), the method comprising: emitting an acoustic signal from the speaker (fig. 1: receiver/speaker 128 for outputting audio signals; para 0025); but fails to explicitly disclose determining a first transfer function of an acoustic feedback path between the speaker and the microphone in response to the emitted acoustic signal, when the active vent is expected to be in the open state; determining a second transfer function of the acoustic feedback path between the speaker and the microphone in response to the emitted acoustic signal, when the active vent is expected to be in the closed state; and determining a status of the active vent based on both the first and second transfer functions, wherein the status that is determined based on both the first and second transfer functions indicates a state of the active vent at a timepoint. However, Kofod-Hansen et al teaches the concept of determining whether the hearing aid is placed in or at the ear of a user by estimating the transfer function of acoustic feedback path from the loudspeaker to the microphone through a vent, whereby the transfer function will typically be different when the vent is open as compared to when the vent is closed, thus indicating the state of the vent at a given timepoint (Kofod-Hansen et al, para 0197: these transfer functions are deemed to be determined in the normal state and can be stored in a memory as emphasized in para 0096 where feedback path gains are stored in memory). It would have been obvious to modify the Sacha et al system to include being able to use the transfer function to determine when the vent is open or when the vent is closed as taught by Kofod-Hansen et al for the purpose of being able to determine whether a hearing aid is in an operational position.
Re Claim 2, the combined teachings of Sacha et al and Kofod-Hansen et al disclose the method according to claim 1, further comprising providing a first command signal to open the active vent (Sacha et al, fig. 1: is the detailed embodiment of the hearing aid device; para 0030: wherein the control signals from the processor 120 acts as an enabling system to enable the opening and closing of the vent via a valve; whereby a vent typically includes a vent canal with there being a proximal end and a distal end from which air flows through; whereby a vent can be open/closed by a user), wherein the first transfer function is determined in a predetermined first time window after the first command signal is provided (Kofod-Hansen et al, para 0059: predefined time period after a hearing aid device has been moved or the vent has been open/closed before action is taken wherein said predefined time could be time when transfer function is determined).
Claim 3 has been analyzed and rejected according to claim 2.
Re Claim 4, the combined teachings of Sacha et al and Kofod-Hansen et al disclose the method according to claim 3, wherein the act of determining the status comprises performing a first comparison of the first transfer function and/or the second transfer function relative to a first predetermined variance (Kofod-Hansen et al, para 0197: comparing the feedback path estimate with its transfer function to a stored reference feedback path transfer function, wherein the stored reference feedback path transfer function).
Claim 5 has been analyzed and rejected according to claims 1 & 4.
Re Claim 6, the combined teachings of Sacha et al and Kofod-Hansen et al disclose the method according to claim 5, wherein the expected first transfer function and/or the expected second transfer function is determined based on measurements made during a fitting session for adapting the hearing device to the user (Kofod-Hansen et al, para 0197: hearing aid is placed in a user’s ear or not is regarded as a fitting session).
Claim 7 has been analyzed and rejected according to claim 1.
Re Claim 8, the combined teachings of Sacha et al and Kofod-Hansen et al disclose the method according to claim 1, wherein the first control system comprises an adaptive digital feedback suppression system (Kofod-Hansen et al, paras 0096, 0176: adaptive filter; whereby the adaptive filter is likely/can be digital since the processing of the system can be carried out in the digital domain as highlighted in para 0126).
Claim 9 has been analyzed and rejected according to claim 8.
Claim 10 has been analyzed and rejected according to claims 1 & 8.
Claim 19 has been analyzed and rejected according to claims 1 & 4.
Claims 20-22 have been analyzed and rejected according to claim 1.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 11: The prior art does not teach or moderately suggest the following limitations:
Wherein the status of the active vent indicates that the active vent is in the open state, if the first transfer function is equal to the second transfer function within a first predetermined variance, and if the second transfer function is equal to an expected transfer function within a predetermined second variance.
Limitations such as these may be useful in combination with other limitations of claim 1.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 12: The prior art does not teach or moderately suggest the following limitations:
Wherein the status of the active vent indicates that the active vent is in the closed state or that the active vent is clogged, if the first transfer function is equal to the second transfer function within a first predetermined variance, if the second transfer function is not equal to a first expected transfer function within a predetermined second variance, and if the first transfer function is equal to a second expected transfer function within a third predetermined variance.
Limitations such as these may be useful in combination with other limitations of claim 1.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 13: The prior art does not teach or moderately suggest the following limitations:
Further comprising determining that an out port of the active vent is blocked, if the microphone is outside the ear canal, if the first transfer function is greater than the second transfer function by a predetermined variance, and if the first transfer function is greater than an expected transfer function by another predetermined variance.
Limitations such as these may be useful in combination with other limitations of claim 1.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 14: The prior art does not teach or moderately suggest the following limitations:
Further comprising determining that the first housing does not seal properly against the ear canal of the user, if the microphone is outside the ear canal, if the first transfer function is greater than the second transfer function by a predetermined variance, if the first transfer function is equal to a first expected transfer function within another predetermined variance, and if the second transfer function is greater than a second expected transfer function by a further predetermined variance.
Limitations such as these may be useful in combination with other limitations of claim 1.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 15: The prior art does not teach or moderately suggest the following limitations:
Further comprising determining that the hearing device is working correctly, if the microphone is outside the ear canal, if the first transfer function is greater than the second transfer function by a predetermined variance, if the first transfer function is equal to a first expected transfer function within another predetermined variance; and if the second transfer function is equal to a second expected transfer function within a further predetermined variance.
Limitations such as these may be useful in combination with other limitations of claim 1.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 16: The prior art does not teach or moderately suggest the following limitations:
Further comprising determining that an out port of the active vent is blocked, if the microphone is in the ear canal, if the first transfer function is smaller than the second transfer function by a predetermined variance, and if the first transfer function is greater than an expected transfer function by another predetermined variance.
Limitations such as these may be useful in combination with other limitations of claim 1.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 17: The prior art does not teach or moderately suggest the following limitations:
Further comprising determining that the first housing does not seal properly against the ear canal of the user, if the microphone is in the ear canal, if the first transfer function is smaller than the second transfer function by a predetermined variance, if the first transfer function is equal to a first expected transfer function within another predetermined variance, and if the second transfer function is greater than a second expected transfer function by a further predetermined variance.
Limitations such as these may be useful in combination with other limitations of claim 1.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 18: The prior art does not teach or moderately suggest the following limitations:
Further comprising determining that the hearing device is working correctly, if the first transfer function is smaller than the second transfer function by a predetermined variance, if the first transfer function is equal to a first expected transfer function within another predetermined variance, and if the second transfer function is equal to a second expected transfer function within a further predetermined variance.
Limitations such as these may be useful in combination with other limitations of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                         				11/15/2022